I concur in the finding that the affidavit is insufficient. Many municipal ordinances prohibit parking of commercial vehicles in residential areas except for the purpose of service to the premises. However, the county resolution here contains no such provision in Section III or elsewhere. Such parking might be evidence of an illegal use, i. e., to prove a commercial enterprise. Parking itself, where of a certain nature or duration, might become an illegal use, i. e., general storage of vehicles, a commercial parking operation, or parking in conjunction with some enterprise on the premises or elsewhere. The affidavit here contains no facts from which any such inference could be drawn.
The affidavit refers also to Section XXIX of the resolution. This section purports to make violations a misdemeanor, set penalties, etc. County commissioners have no authority to create a crime. In that respect, Section XXIX can be only declaratory of state statutes and of no legal significance in itself. *Page 57